Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise and the issue in this case are the same as in the case of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised value of certain items less any additions made by the importer represents the export value of such merchandise, and that there was.no higher foreign value.
*791On the agreed facts I find and hold the proper dutiable export value of the items of merchandise marked A and checked JWT on the invoices is the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.